This case is before us on certiorari to a judgment of the Circuit Court of Lee County affirming a judgment of the County Court of Lee County wherein the Petitioner was convicted of the offense of unlawfully having in his possession, custody and control alcoholic and intoxicating liquor.
The conviction was based largely, if not entirely, upon evidence procured through the execution of a pretended search warrant.
Timely objection was made to the introduction of the evidence so obtained and also a motion was timely made to suppress such evidence.
Under the holding of this Court in Cooper v. State, 143 So. 217, the affidavit on which the search warrant issued was insufficient and the warrant was therefore void.
The judgment should be quashed and it is so ordered.
Judgment quashed.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.